ORDER
PER CURIAM
Ronald Garms (“Appellant”) appeals from the trial court’s August 6, 2015 amended judgment on Appellant’s action for declaratory judgment. The trial court’s amended judgment declared the existence of the Alice Logan Temm Inter Vivos Trust of July 25, 2014, (“Trust”), named Barbara Stribling (“Stribling”) as sole beneficiary, and found Appellant was not its intended Trustee, but was to assist in the creation of the Trust. We affirm. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).